Case: 13-12124   Date Filed: 01/13/2014   Page: 1 of 3


                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12124
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:10-cr-00100-BAE-GRS-3



UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,


                                 versus


ANGEL GOMEZ,


                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                           (January 13, 2014)
               Case: 13-12124      Date Filed: 01/13/2014    Page: 2 of 3


Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Angel Gomez appeals the denial of his motion for a new trial. Fed. R. Crim.

P. 33. Gomez appealed earlier his convictions for importing controlled substances,

21 U.S.C. §§ 960, 952, 851, possessing controlled substances with intent to

distribute, id. §§ 851, 841(a)(1), and smuggling goods into the United States, 18

U.S.C. § 545, and we affirmed. United States v. Garcia-Duran, No 11-12320 (11th

Cir. Jan. 31, 2012). Gomez now argues that he is entitled to a new trial based on

newly-discovered evidence that his codefendant, Rodrigo Wood, testified falsely at

trial that he had been unsuccessful in his earlier attempts to enter the United States.

Gomez also argues, for the first time, that the district court should have ordered

discovery and conducted an evidentiary hearing. We affirm.

      The district court did not abuse its discretion when it denied Gomez’s

motion for a new trial. Gomez based on his motion on newly-discovered evidence

that Wood had “recanted” his earlier testimony and admitted to entering the United

States on three occasions before making the trip with Gomez. Gomez argues that

Wood’s statements prove he is a “perjurer and disreputable person” and “a liar as

claimed by the . . . defense . . . [at] trial,” but those arguments reveal that the

evidence was merely impeaching and cumulative to other evidence introduced at

trial that Wood had testified falsely about his role in the conspiracy to import


                                            2
              Case: 13-12124     Date Filed: 01/13/2014    Page: 3 of 3


controlled substances. See United States v. Champion, 813 F.2d 1154, 1170–71

(11th Cir. 1987). The newly-discovered evidence also would not probably have

changed the outcome of Gomez’s trial. See id. at 1171. Testimony from federal

agents, a longshoreman, and a taxi driver proved that Gomez and his cohorts

transported heroin and cocaine into the United States illegally; Gomez confessed to

a federal agent that he had been involved the conspiracy to import; and Gomez

admitted at trial to strapping cocaine to his body and then attempting to import the

illegal substance to earn $15,000.

      The district court also was not required to, and did not plainly err by failing

to, sua sponte order discovery or conduct an evidentiary hearing. The parties and

the district court assumed the truth of the newly-discovered evidence, and “the

record contained all the evidence needed to dispose of . . . [Gomez’s motion] for a

new trial.” See United States v. Scrushy, 721 F.3d 1288, 1305 n.30 (11th Cir.

2013).

      We AFFIRM the denial of Gomez’s motion for a new trial.




                                          3